Citation Nr: 0726607	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-37 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right wrist.

2.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1953 and August 1954 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied claims 
for a compensable rating for residuals for fracture, right 
wrist, and a compensable rating for chondromalacia, right 
knee.

The veteran testified at an April 2007 Travel Board Hearing 
before the undersigned Veterans Law Judge.  In August 2007, 
the Board granted the veteran's July 2007 motion to advance 
his case on the docket.


FINDINGS OF FACT

1.  The right wrist disability is manifested by limitation of 
motion and X-ray evidence of arthritis.

2.  The right knee chondromalacia is manifested by minimal 
pain, crepitus, and a range of motion of 0 to 120 degrees.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent schedular rating for the 
residuals of a fracture of the right wrist are met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5215 
(2006).

2.  The criteria for a compensable rating for the right knee 
are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2004 and March 20, 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
general notice for an increased rating claim, as required by 
38 U.S.C.A. § 5103(a) (West 2002 & Supp.2006) and 38 C.F.R. 
§ 3.159(b) (2006).  Although the record reflects that the RO 
did not provide VCAA notice with respect to the effective-
date element of the increased rating claim prior to 
adjudicating the claim, Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), because a compensable rating has been denied 
for the right knee portion of the claim, any question as to 
the appropriate disability rating or effective date is moot 
for that portion of the claim, and there can be no failure-
to-notify prejudice to the veteran.  As the Board has granted 
a compensable rating for the right wrist portion of the 
claim, the RO will determine the effective date, and the 
veteran will have the opportunity to appeal the decision if 
he is not satisfied.  As a result, the veteran has not been 
unfairly prejudiced by the failure to provide notice of the 
effective-
date element prior to adjudication.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining service 
medical records, VA treatment records, VA examination 
reports, and providing a personal hearing.  Consequently, the 
duty to notify and assist has been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
38 C.F.R. § 3.159 (2006); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record and in conjunction with 
the pertinent rating criteria.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40, 4.45 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The veteran was originally granted service connection for a 
right wrist disability and a right knee disability in an 
October 1978 rating decision.  A June 2005 rating decision 
continued noncompensable evaluations for both disabilities 
based on a December 2004 VA examination report.  The veteran 
continues to seek compensable evaluations for his right wrist 
and right knee disabilities.

The veteran's right wrist, his major wrist, is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215 
(2006).  However, there are several applicable codes under 
which the veteran could be rated.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 
percent and 10 percent ratings based on X-ray findings, 
above, may not be combined with ratings based on limitation 
of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  
For purposes of rating arthritis, the wrist is considered a 
major joint.  38 C.F.R. § 4.45(f) (2006).

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5215 (2006), the 
code under which the veteran is currently rated for 
limitation of motion of the wrist, a maximum 10 percent 
rating is warranted for the major or minor wrist with 
criteria of palmar flexion limited in line with the forearm 
or dorsiflexion of less than 15 degrees.

38 C.F.R. § 4.71(a), Diagnostic Code 5214 (2006), concerns 
ankylosis of the wrist.  Under that code, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.

According to VA standards, normal range of motion of the 
wrist is to 70 degrees of dorsiflexion, to 80 degrees of 
palmar flexion, to 45 degrees of ulnar flexion, and to 20 
degrees of radial deviation.  38 C.F.R. § 4.71, Plate I.

A December 2002 VA examination report provided a diagnosis of 
"right wrist fracture with X-ray evidence of degenerative 
changes."  Subsequently, VA treatment records indicate that 
the veteran was seen in February 2004 and had no joint pain 
or stiffness.  A December 2004 VA examination report 
indicates the veteran reported that although his wrist was 
not painful at that time, he occasionally had pain in his 
right wrist.  The veteran also reported that he has not had 
treatment since his surgery in service after he fractured his 
wrist.  

The veteran's main complaint was related to decreased range 
of motion.  Wrist range of motion measurements showed 
dorsiflexion to 40 degrees; palmar flexion to 60 degrees; 
ulnar deviation to 40 degrees; radial deviation to 20 
degrees.  There was no pain with any of range of motion 
testing or exam.  The veteran indicated that repetition did 
not cause pain but did cause a stretching sensation.  The 
physician noted that the one centimeter scar on the wrist was 
freely movable and not tender.  The only diagnosis was 
"residuals, fracture right wrist."  The physician noted 
minimal changes on X-rays taken two years earlier.  

A compensable rating is not warranted under Diagnostic Code 
5215 as the remaining motion in the right wrist far exceeds 
that required for a minimal compensable evaluation.  In 
addition, there is no evidence of ankylosis; therefore, a 
rating would not be appropriate under Diagnostic Code 5214.  

However, the criteria for a 10 percent rating under 
Diagnostic Code 5003 are more nearly approximated because 
there is X-ray evidence of at least minimal arthritis in the 
December 2002 VA examination report, and there is evidence of 
noncompensable limitation of motion from the December 2004 VA 
examination.  The Board also notes the veteran's testimony at 
his April 2007 hearing that he has wrist pain upon activity.  
(Tr. 3)  As a result, the veteran is entitled to a 10 percent 
rating for residuals for fracture of the right wrist under 
Diagnostic Code 5003.  See DeLuca, supra.  A higher rating is 
not available under that code as 10 percent.
is the maximum amount available for arthritis of a major 
joint.

As to the knee claim, the veteran testified at the April 2007 
hearing that his right knee is weak and feels like the cap is 
moving.  (Tr. 5)  His knee problem requires the veteran to 
take breaks to rest it, and sometimes his knee gives out.  
(Tr. 6, 8)  In addition, the veteran's knee is painful.  
(Tr.8)  The veteran also stated that he receives no medical 
treatment for his knee problem.

A December 2002 radiology report indicated no significant 
bony or soft tissue abnormality and that joint spaces were 
well preserved. The impression was "no significant 
abnormality."  VA treatment records indicate that the 
veteran was seen and had no joint pain or stiffness in 
February 2004.  

A December 2004 VA examination report provided a diagnosis of 
chondromalacia patella right knee.  The veteran reported that 
there was no specific injury to the knee, but he just noted 
pain.  The report indicates that the veteran reported pain 
approximately once a week.  The veteran does not use any 
treatments or assistive devices and notices the pain when he 
walks.  The veteran reported that rest is the only 
alleviating factor. 

The VA physician reviewed the claims file and found in his 
examination no quadriceps atrophy, no tenderness to 
palpation, and no effusion.  The Drawer sign was negative, 
and the McMurray's sign was negative without apprehension or 
pain.  The physician noted crepitus in the subpatellar area.  
Range of motion was zero to 120 degrees.  The veteran had no 
pain with range of motion which was unaffected by repetition.  

The Board notes that the veteran's service-connected 
chondromalacia of the right knee is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
for other impairment of the knee.  Under Diagnostic Code 
5257, an assignment of a 10 percent rating is warranted when 
there is slight recurrent subluxation or lateral instability, 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.

On review, there is no evidence of recurrent subluxation or 
lateral instability.  As a result, a compensable rating under 
Diagnostic Code 5257 is not warranted.  Moreover, because no 
evidence of arthritis is shown, a compensable rating under 
Diagnostic Code 5003 is not warranted.

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2006).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent). 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).

On December 2004 VA examination, range of knee motion was 
from 0 to 120 degrees.  Based on these findings, the veteran 
fails to meet even the noncompensable criteria under either 
Diagnostic Code 5260 or 5261.  
See VAOPGCPREC 23-97.  

The veteran complains of right pain when he is walking.  
Although the veteran has some limitation of motion, from zero 
to 120 degrees, the VA examination in December 2004 indicated 
that the veteran's range of motion of the right knee is not 
limited by pain.  Accordingly, a compensable evaluation is 
not warranted.  The Board acknowledges the subjective 
symptoms reported by the veteran but does not find objective 
signs or pathology creating impairment that would warrant a 
compensable rating.  See DeLuca, supra.

The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis of the knee 
and accordingly, Diagnostic Code 5256 is not for application.  
There is also no evidence of malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Code 5262 for impairment 
of the tibia and fibula is not for application.  In addition, 
as there is no evidence of disability involving the 
cartilage, Diagnostic Codes 5258 and 5259 are not for 
application.

In summary, the veteran's right knee disability is limited to 
chondromalacia, minimal pain, crepitus, and some limitation 
of flexion (noncompensable).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.

As the preponderance of the evidence is against the right 
knee claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).



ORDER

A compensable evaluation of ten percent for residuals for 
fracture of the right wrist is granted.

A compensable evaluation for chondromalacia of the right knee 
is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


